Title: To George Washington from Harriot Washington, 5 January 1793
From: Washington, Harriot
To: Washington, George



Fredericksburg [Va.] January 5 [1793]

I hope my dear Uncle will excuse my troubleing him again, Aunt Lewis has desired me to ask you for a little money there is

a few thing’s I want, that I would be much obleiged to you for, she say’s if you will send me some she will keep it, & I shall not get any thing but what I really want, I hear the Birth night is to be kept, and as every one is a going here and as I should like to go I will thank my dear Uncle if he, will be so good as to send me enough money, to get me a ⟨s⟩lite Lutestring or something, of that kind, as there is some very pretty one’s here, Aunt Lewis will get it for me and I will take great care of it I had a violent pain and inflamation in my jaw last week I was obleiged to have my tooth drawn, and the Doctor charged two dollar for it, Colonel Ball was here yesterday he said he had heard, from the major lately, & that he was no better. If you please to give my love to Aunt Washington. I am my dear Uncle Your affectionate Neice

Harriot Washington


P.S. Aunt Lewis desirers me to give her love to you and say’s she would have wrote to you but she had not time.


H.W.
